Citation Nr: 1012066	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-13 789	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to a higher initial rating for chronic 
constipation, rated noncompensably through December 9, 2008, 
and 10 percent effective December 10, 2008.

2.  Entitlement to an initial compensable rating for an 
abdominal surgery scar.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served from September 1979 to October 2002.

These matters come to the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that granted service connection (noncompensable) 
for a scar from Nissen surgery effective November 1, 2002 
(the day following retirement).  This appeal also arises from 
a May 2003 RO rating decision that granted service connection 
(noncompensable) for a history of chronic constipation, also 
effective November 1, 2002.

The Veteran failed to report for a hearing scheduled in April 
2005, although the notice letter was properly mail and has 
not been returned undelivered.  Accordingly, the Board deems 
the hearing request to be withdrawn.  38 C.F.R. § 20.704(d).

In April 2005, the Veteran requested service connection for 
hepatitis C.  This is referred for appropriate action.  In 
August 2009, the Veteran submitted additional evidence and in 
March 2010, he waived his right to initial RO consideration 
of it. 


FINDINGS OF FACT

1.  Competent medical evidence attributes the service-
connected gastronomical symptoms to irritable bowel syndrome.

2.  Irritable bowel syndrome has been manifested throughout 
the appeal period by daily abdominal distress, alternating 
diarrhea and constipation, and by pulling pain on attempting 
work or aggravated by movements of the body. 

3.  An abdominal surgery scar has been manifested throughout 
the appeal period by tenderness or pain, itching, 
paresthesia, and pulling and tearing sensations on attempting 
to work or aggravated by movements of the body.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent schedular rating 
for a disability manifested by chronic constipation are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2009).

2.  The criteria for an initial 10 percent schedular rating 
an abdominal surgery scar are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (effective prior to October 23, 
2008); § 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
adequate pre-decisional notice concerning the constipation-
related symptoms was sent in July 2002, a notice letter 
concerning the scar rating was not sent until June 2007.  

        The claimant challenges the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) set forth additional 
notice requirements that were not forwarded to the claimant 
until June 2007.  VA's duty to notify was not satisfied prior 
to the initial unfavorable decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of a letter sent to the claimant in 
June 2007 that address all notice elements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in July 2009 after 
notice was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claims.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private clinical records.  A hearing was 
provided.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

The Board remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  All remand actions have been 
completed to the extent necessary to determine the issues 
decided herein.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

In June 2003, the RO issued a rating decision granted service 
connection for chronic constipation and assigned a 
noncompensable rating under Diagnostic Code 7899-7319, 
effective from November 1, 2002, the day following retirement 
from active military service.  In a May 2004 notice of 
disagreement (NOD), the Veteran's representative essentially 
reported that all related symptoms had not yet been rated.  

In September 2006, a private physician reported that the 
Veteran's irritable bowel syndrome symptoms were bloating and 
constipation, for which he took medication.  

In a June 2007 remand, the Board requested that a 
gastroenterologist describe the symptoms found to be related 
to the service-connected constipation.  The physician was 
asked to grade the disability as mild, moderate, or severe.  

A December 11, 2008-dated VA gastroenterology consultation 
report notes that a colonoscopy revealed diverticulitis and 
that a private diagnosis of irritable bowel syndrome has been 
made.  The consultation report notes nausea, bloating, a 
history of weight loss, and occasional diarrhea.  The 
physician noted that the symptoms most likely were due to 
irritable bowel syndrome.  The physician did not offer an 
opinion concerning the degree of severity, but did note 
diarrhea alternating with constipation.  The Veteran himself 
reported constant abdominal distress with bloating.    

In July 2009, the AMC granted a 10 percent rating for chronic 
constipation under Diagnostic Code 7899-7913 effective on 
December 11, 2008.  

In August 2009, the Veteran's spouse reported that the 
Veteran had lost about 30 pounds of body weight in the recent 
two years.  She reported that the Veteran has severe 
abdominal cramping 15 days per month. 

In August 2009, the Veteran reported that he had diarrhea 
three to four times per month with uncontrollable loose 
stools 10 times per day on those days.  He reported daily 
severe bloating and fatigue after eating.  He reported that 
the symptoms had been present since prior to leaving the Navy 
in 2002. 

Under Diagnostic Code 7319, a noncompensable rating is 
warranted for mild irritable colon syndrome, spastic colitis, 
mucous colitis, etc., manifested by disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  Finally, a 30 percent rating 
requires severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).

Comparing the manifestations with the rating criteria, it 
appears that the 30 percent criteria are more nearly 
approximated.  There is daily abdominal distress and 
alternating diarrhea and constipation.  Moreover, as 
explained in the discussion of a scar rating below, there are 
catching, pulling, tearing, and or painful abdominal 
sensations when lifting heavy objects and when performing 
certain body movements (these particular manifestations are 
not ratable elsewhere).  All these manifestations more nearly 
approximate the 30 percent criteria.  Because 30 percent is 
the higher rating offered under Diagnostic Code 7319, further 
analysis is not necessary.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which chronic 
constipation with irritable bowel syndrome exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
is therefore unnecessary.  Hart, supra.  

Initial Scar Rating

An August 2002 pre-discharge VA general medical compensation 
examination report reflects a 6-inch-long midline scar.  It 
was well healed, non-tender and, according to the examining 
physician, "There is definite loss of tissue in the area and 
the incision is 1/2-inch wide."  

In January 2003, the RO assigned an initial noncompensable 
rating for an abdominal surgery scar under Diagnostic Code 
7805.  In his February 2003 notice of disagreement (NOD), the 
Veteran reported that the scar was tender, painful, itchy, 
and unsightly. 

In June 2003, the RO assigned a separate 10 percent rating 
for residual chest pains; however, this is attributed to 
post-surgery pericarditis, rather than to the surgery scar.  
The June 2003-issued rating decision states, at page 2, "The 
chest pain has been found to be distinct from the abdominal 
discomfort which has been evaluated as related to your Nissen 
and hernia surgeries."  The RO decision reflects the 
assignment of a 40 percent rating for service-connected 
Nissen surgery residuals under Diagnostic Code 7339 and a 
noncompensable rating under Diagnostic Code 7307 for 
gastroesophageal reflux disease (GERD).  Thus, no further 
consideration of chest pains is warranted; however, the 
abdominal surgery scar could be the cause of other abdominal 
discomfort and will be discussed further.  

In January 2004, R. La Pera, D.O., reported that the 
abdominal scar measured 17-cm by 1-cm.  The private osteopath 
noted that the scar caused pain on exertion and prevented the 
Veteran from exercising.  The Veteran had apparently reported 
"tearing" sensations with certain activities.  The 
osteopath noted that the Veteran could not lift more than 20 
pounds, presumably due to the scar, and that the scar caused 
embarrassment.     

In his April 2004 substantive appeal, the Veteran reported 
that the scar was very embarrassing.  

In May 2004, the Veteran testified before an RO hearing 
officer that he felt a tearing sensation in the abdominal 
scar area when he exercised.  He recalled that he an initial 
surgery plus two corrective surgeries that led to the current 
surgery scar.  He suspected underlying muscle tissue 
adherence such that doing a sit up or lifting a heavy weight 
would bring about the tearing sensation.  The Veteran's 
representative pointed out that a scar rating for functional 
impairment would be appropriate.  

A December 2008 VA scars examination report reflects that the 
Veteran reported a pin-prick sensation at the scar site and 
an abdominal tearing sensation.  The examining medical doctor 
noted paresthesias in the area and a limitation on heavy 
lifting, due to a tearing sensation.  The physician noted 
that the Veteran's job involved heavy lifting.  The scar was 
measured and found to be 17-cm by 1-cm and was located in the 
midline of the abdomen.  The scar was non-tender, but 
wrinkled, and there was no sensation.  There was impairment 
of heavy lifting and restrictions on exercise due to the 
scar.  The physician found the scar to be superficial. 

In July 2009, the RO issued an SSOC discussing the new scar 
rating criteria that came into effect on October 23, 2008.  
Because the rating criteria changed slightly on that date, 
the scar must be evaluated under both of versions. 

The rating schedule presents several diagnostic codes 
potentially applicable to abdominal surgery scar.  The prior 
version of Diagnostic Code 7800, that is, the version 
applicable prior to October 23, 2008, and the current version 
of Diagnostic Code 7800 apply only to scars of the head, 
face, or neck and thus do not need to be considered.  

For claims filed prior to October 23, 2008, Diagnostic Code 
7801 may apply to a scar other than of the head, face, or 
neck, or to a scar if deep, or if causing limited motion.  
This code might apply because the August 2002 pre-discharge 
VA general medical examiner found the scar to be accompanied 
by "...definite loss of tissue in the area..."  Moreover, the 
Veteran has reported restriction of motion.  

Under Diagnostic Code 7801 (prior to October 23, 2008), a 10 
percent rating or higher requires a scar that measures at 
least 39-sq. cm or 6-sq inches.  The Veteran's abdominal 
surgery scar is too small to more nearly approximate these 
criteria.  Therefore, a compensable rating under Diagnostic 
Code 7801 (effective prior to October 23, 2008) is not 
warranted. 

The current version of Diagnostic Code 7801 (2009) applies 
where a scar is deep and non-linear.  This revised Diagnostic 
Code 7801 is not applicable because the scar in question is 
linear.  While the recent VA examiner found the scar to be 
superficial, the August 2002 pre-discharge VA general medical 
examiner arrived at the opposite conclusion, having found the 
scar to accompanied by "...definite loss of tissue in the 
area..."  Regardless of whether the scar is a deep scar or a 
superficial scar, however, it is clearly linear, which 
disqualifies it from a rating under revised Diagnostic Code 
7801 (2009).  

The prior version of Diagnostic Code 7802 is used to rate 
scars other than the head, face, or neck, that are 
superficial and that do not cause limited motion.  This 
rating might apply if the scar is deemed superficial and not 
causing limited motion.  Under Diagnostic Code 7802 
(effective prior to October 23, 2008), this type of scar 
warrants a 10 percent rating if the scar exceeds 144-sq in. 
or 929-sq cm.  A 10 percent rating is the only rating offered 
under Diagnostic Code 7802.  Because the scar does not more 
nearly approximate the minimum area, no further consideration 
of this code is necessary.

The current version of Diagnostic Code 7802 (effective 
October 23, 2008), is used to rate a scar or scars due to 
other causes, not of the head, face, or neck, that are 
superficial and non-linear.  Because the scar in question is 
linear, this later version of Diagnostic Code 7802 may not be 
used.  

Diagnostic Code 7803 exists in the prior version only.  
Unstable scars are rated here.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (effective prior to October 23, 2008).  Because the 
service-connected abdominal scar is stable, this code need 
not be considered.

Both the prior and the current version of Diagnostic Code 
7804 appear to apply to this case.  Under the former 
Diagnostic Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to October 23, 2008).  
Under revised Diagnostic Code 7804 (effective October 23, 
2009), one or two scars that are unstable or painful warrant 
a 10 percent evaluation.  Three or four scars that are 
unstable or painful warrant a 20 percent evaluation.  Five or 
more scars that are unstable or painful warrant a 30 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  

The abdominal surgery scar is noted to be tender or painful 
at various times during the appeal period.  In February 2003, 
the Veteran reported scar pain and itching.  He is considered 
competent to supply such facts.  In January 2004, a physician 
corroborated scar pain.  In January 2008, a VA physician 
found paresthesia and a tearing sensation.  For unknown 
reason, the January 2008 VA physician did not feel the 
tearing sensation might be a complaint of pain.  Resolving 
any remaining doubt on scar pain in favor of the Veteran, the 
Board finds satisfactory evidence of a painful scar.  
Comparing the scar pain with the rating schedule, the 
criteria for a 10 percent rating are more nearly approximated 
for the entire appeal period under either the prior or the 
current rating criteria of Diagnostic Code 7804.  

Diagnostic Code 7805 is used to rate scar manifestations 
other than pain.  The earlier version, effective prior to 
October 23, 2008, simply states, "Rate on limitation of 
function of affected part."  It does not indicate what 
function.  The current version of Diagnostic Code 7805 
states, "Evaluate any disabling effect(s) not considered in 
a rating provided under Diagnostic Codes 7800-04 under an 
appropriate Diagnostic Code."  Diagnostic Code 7801 appears 
to be an appropriate code under which the Veteran's disabling 
effects of tearing sensations could be considered.  

The limitations of function shown in this case appear to be 
reduced lifting capacity and painful sensations when 
performing a sitting-up motion.  These manifestations are 
addressed in Diagnostic Code 7301, adhesions of peritoneum.  
See 38 C.F.R. § 4.114, Diagnostic Code 7301 (2009).  

Under Diagnostic Code 7301, a 10 percent rating is warranted 
where there is moderate pulling pain on attempting to work or 
aggravated by movements of the body.  It would appear that 
the criteria for a 10 percent rating under Diagnostic Code 
7301 are met in this case because of the reported pain on 
attempting to lift heavy objects or aggravated by certain 
movements.  

Regardless of how closely the pulling and tearing 
manifestations coincide with the criteria of Diagnostic Code 
7301, combining of a rating under Diagnostic Code 7301 with a 
rating under Diagnostic Code 7319 is barred by 38 C.F.R. 
§ 4.114.  In this case, the Veteran's chronic constipation is 
already rated under Diagnostic Code 7319 and the maximum 
offered rating under that code has been granted.  Although 
Diagnostic Code 7805 instructs to separately rate any 
associated scar functional limitation under an appropriate 
Diagnostic Code, in this case, 38 C.F.R. § 4.114 specifically 
bars such further rating for the catching and pulling 
sensations associated with the surgery scar.  The 10 percent 
rating under Diagnostic Code 7804 that is granted herein is 
therefore the only scar rating warranted.  

The Veteran has also reported that the abdominal scar is 
embarrassing.  Unfortunately, disfigurement is not a rating 
consideration for scars other than the head, face, and neck.  
After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 10 
percent rating for a painful abdominal surgery scar.  The 
claim will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, chronic constipation disability and the 
abdominal surgery scar have not been shown, or alleged, to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 











ORDER

A 30 percent initial schedular rating for a disability 
manifested by chronic constipation is granted, subject to the 
laws and regulations governing payment of monetary benefits. 

A 10 percent initial schedular rating for an abdominal 
surgery scar is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


